Citation Nr: 1533000	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for service-connected residuals of a pulmonary embolism.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from December 2004 to December 2010.

This matter is on appeal from rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in March 2011.  In June 2014, the Board remanded the claim for additional development.  

The Veteran testified before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's service-connected residuals of a pulmonary embolism are shown to be asymptomatic; factors warranting an extraschedular evaluation are not shown at this time.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the Veteran's service-connected residuals of a pulmonary embolism are not shown to have been met at this time.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 6817 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected residuals of a pulmonary embolism.  During his hearing, held in July 2013, he stated the following:  He must take Coumadin on a daily basis to keep his blood from clotting.  On a day-to-day basis, he must watch what he eats to avoid excessive intake of Vitamin K, which could lower the levels of Coumadin in his body.  He must watch what medications he takes, as medications such as anti-inflammatories may counteract his Coumadin.  He must be cautions in his daily activities due to an increased risk of "bleeding out."  He has almost daily headaches that last about half an hour, with some dizziness and stomach symptoms such as nausea.  

During the past year, he had gone to the doctor about one time out of concern due to headaches and nausea.  He must have laboratory work done once a month to make sure the clotting factors in his blood are within normal limits.  At times, when sitting in a chair, he has some pain at the chest level (lower lung area) where his embolism occurred.  He cannot drink alcohol, ride motorcycles, or play football.  He asserted that his symptoms warrant a compensable evaluation because they are so severe that they prevented him from doing his job in the Navy.       

With regard to the history of the disability in issue, the Veteran's service treatment records show that in July 2009, he was hospitalized for multiple pulmonary emboli. 
A February 2010 pre-discharge VA report noted that the Veteran was taking 7.5 milligrams (mg.) of Coumadin per day, alternating with 5 mg. He was found to be heterozygous for the factor V Leiden gene and the prothrombin gene EPTE.  All of his studies and ultrasounds were interpreted as normal. He had no residual signs or symptoms of pulmonary emboli, and had no history of peripheral clotting.  There had been no bleeding problems associated with Coumadin.  The condition affected his activities of daily living in that he could not play heavy sports or be in a safety-sensitive situation where he could sustain injury.  It affected potential work and he would not be able to work in police work or any heavy physical labor where he is likely to set off bleeding.  He had a 2 percent chance of bleed each year associated with full-time use of Coumadin.  The diagnoses noted that he would be required to be on full-time Coumadization for life.  The Veteran's separation examination report, and associated documents, did not note any relevant physical findings, other than the presence of headaches.  They noted that the Veteran was taking Coumadin.  Service treatment records show that he was found to have a genetic susceptibility and to require medication, and that this rendered him not physically qualified for service.  He was unable to reenlist when his obligated service ended in December 2010.  See 38 C.F.R. § 4,1 (2014).  

In March 2011, the RO granted service connection for residuals of a pulmonary embolism, evaluated as 0 percent disabling (noncompensable).  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The RO has evaluated the Veteran's service-connected residuals of a pulmonary embolism under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6817.  Under this diagnostic code, a 30 percent rating is warranted for "Pulmonary Vascular Disease, Symptomatic, following resolution of acute pulmonary embolism." 

A Note to DC 6817 provides that other residuals following pulmonary embolism are to be evaluated under the most appropriate diagnostic code, such as chronic bronchitis (Code 6600), but such evaluation should not be combined with any of the evaluations in Code 6817.  

Under Code 6600, a 10 percent rating is warranted for chronic bronchitis with: Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted; or, FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.

The post-service medical evidence includes VA reports, dated between 2010 and 2014.  

Overall, VA progress notes show that the Veteran was noted to be taking Warfarin (Coumadin), with a history that included factor V deficiency, hypercoagulability state, pulmonary embolism, and anticoagulation.  He was monitored for anti-coagulation therapy on about a monthly basis.  This evidence shows that he was repeatedly noted not to have signs or symptoms of bleeding in 2012, and that between 2013 and 2014, he repeatedly denied having symptoms listed as dark urine, dark stools, excessive bruising, or other signs of bleeding.  There are multiple notations that he had a good appetite, with a stable diet.  With regard to other findings, in December 2010, he complained of a three-day headache with marked improvement with use of over-the-counter analgesics, and that his hands went numb when sitting or laying down.  A neurological examination was normal.  The assessments were tension headaches and paresthesia.  A December 2011 report notes that he was doing well, with no subsequent (post-service) episodes of chest pain or shortness of breath.  A January 2012 report notes that he was an engineering student at a university, that he kept a consistent intake of vitamin K, and that he had daily "current activity."  Reports, dated in February 2013, note that he had pain in his left heel for the past two to three months, especially upon standing, after wearing new cowboy boots.  Has gotten somewhat better with shoe inserts.  He also had pain in his right wrist with certain movements for past two to three months, with no history of injury, that seemed to be improving somewhat, and pain in his right lateral flank only with certain movements.  It was noted that he "works out with weights and cardio nearly every day," and that he thought that his pain or discomfort is lessening.  His blood work was normal.  A May 2013 report shows that the Veteran reported having dizziness that had resolved.  He stated that he had started swimming again and attributed his dizziness to his swimming.  He had no pain or dizziness at present, and had no further concerns or questions. An August 2013 report shows that he reported that he had been landscaping over the summer.    

A VA respiratory examination report, dated in September 2012, and an associated April 2013 addendum, show that the Veteran was noted to have an essentially normal physical examination and PFTs (pulmonary function tests).  He was noted to be on anti-coagulant therapies without recurrence.  A physician concluded that his complaints of chest discomfort with deep breathing were not in any way a pathological residual of his PEs (pulmonary embolisms).  His PFT study showed that his post-bronchodilator results for FVC were 102 percent of predicted, that FEV-1 was 106 percent of predicted, and that FEV-1/FVC was 87 percent of predicted.  His FVC values were considered to most accurately reflect his level of disability.  The Veteran's respiratory condition did not affect his ability to work.  A chest X-ray was noted to show that his heart was within normal limits in size and that the cardiomediastinal contours are otherwise unremarkable, with nondistended pulmonary vasculature and no acute infiltrates or effusions identified.  The bony structures were unremarkable.  

VA examination reports based on examination in October 2014 include a respiratory examination report, which notes that the Veteran's pulmonary embolism condition was asymptomatic following the resolution of his pulmonary embolism.  His pulmonary embolism was a complication of his blood disorder requiring anti-coagulants for life to prevent any pulmonary embolism or DVTs (deep vein thrombosis).  A pulmonary function test results were characterized as normal for FVC (97 percent post-bronchodilator), and FEV-1/FVC, as well as diffusing capacity.  DLCO was 111 percent of predicted.  FEV-1 was 103 percent post-bronchodilator.  The impression was normal pulmonary function studies.  The Veteran's respiratory condition did not affect his ability to work.  

A VA hematologic and lymphatic conditions examination report notes that since service, the Veteran reported no medical complications except for occasional too-high or too-low INR (risk).  He reported spontaneous bruising and frequent easy bruising, and gum bleeds, which were noted to be a common complication of Coumadin therapy.  For "findings, signs and symptoms" due to a hematologic or lymphatic disorder, it was noted that he must avoid injuries and cuts.  There were no recurring infections.  His condition was considered active.  The Veteran was taking Warfarin daily, between 7.5 mg. and 10 mg.  His ability to work was impacted to the extent that he had to avoid all jobs in which he can get injured, and he has to be on Coumadin, a blood thinner, for life.  He had to accommodate his life, job, diet, activities and assess the risk of doing even simple tasks such as making dinner around his illness.  He was going to school for electrical and computer engineering and was to graduate in the Spring of 2016.  Presently he works 20 hours a week helping to create online classes, apparently for a university.  A chest X-ray was noted to show no active heart or lung disease.  

Both VA examination reports show the following: the examiners indicated that the Veteran's claims file had been reviewed.  The Veteran's respiratory condition did not require the use of oral bronchodilators, oxygen therapy, and/or oral or parenteral corticosteroid medications, inhaled medications, or antibiotics.  

The Board has determined that an initial compensable evaluation is not warranted.  Overall, VA reports indicate ongoing monitoring for anti-coagulation therapy.  VA progress notes show that he has repeatedly been noted not to have signs or symptoms of bleeding, that he repeatedly denied having such symptoms as dark urine, dark stools, excessive bruising, or other signs of bleeding, and that he was noted to have good appetite, with a stable diet.  A September 2012 VA respiratory examination report notes an essentially normal physical examination and pulmonary function tests.  He was noted to be on anti-coagulant therapies without recurrence.  A physician concluded that his complaints of chest discomfort with deep breathing were in any way a pathological residual of his pulmonary embolisms.  The examiner concluded that the Veteran's respiratory condition did not affect his ability to work.  The October 2014 VA examination reports show that his pulmonary function test was characterized as normal.  It was stated that the Veteran's respiratory condition did not affect his ability to work.  

The examiner specifically stated that the Veteran's pulmonary embolism condition was asymptomatic, providing evidence against this claim.  

In summary, the preponderance of the evidence shows that the Veteran's service-connected for residuals of a pulmonary embolism is asymptomatic, and that the criteria for an initial compensable evaluation under DC 6817 have not been met.  With regard to the possibility of an initial compensable evaluation under DC 6600, the Veteran's pulmonary function tests do not show that the criteria for a compensable evaluation under DC 6600 have been met.  

In reaching this decision, the Board has considered the Veteran's assertions that he has headaches.  There was a diagnosis of tension headaches in 2010, however, that diagnosis was not repeated.  There is no evidence to show that a chronic headache disorder exists or is related to his residuals of a pulmonary embolism.  See 38 C.F.R. § 3.310 (2014).  The Board has also considered the various symptoms that the Veteran has reported such as easy bleeding and bruising.  However, VA progress notes, which are considered more probative of this issue, show that he repeatedly denied such symptoms.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Based on the foregoing, while the Board understands the Veteran's concerns, the Board finds that the medical evidence does not show that the criteria for an initial compensable evaluation have been met.  Accordingly, the claim must be denied.

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116.

Section 3.321(b)(1) does not require the Board to consider whether a veteran is entitled to referral for extraschedular consideration of his service-connected disabilities on a collective basis; rather, extraschedular evaluation is to be awarded solely on a disability-by-disability basis, rather than on the combined effects of those service-connected disabilities.   Johnson v. Shinseki, 26 Vet. App. 237, 241-45 (2013). 

In June 2014, the Board remanded this claim and directed inter alia that the Veteran's claim be referred to the Director of Compensation and Pension in order to consider whether he should be entitled to a compensable rating for the residuals of his pulmonary embolism on an extraschedular basis.  

In January 2015, the Appeals Management Center (AMC) sent a memorandum in association with the Board's remand.  The AMC noted that the Veteran's service-connected status post pulmonary embolism was currently evaluated as noncompensable, that the Veteran's pulmonary function tests had been normal, that his condition required no oral or inhaled medication, or oxygen therapy, that it has no impact on employment, and that there was no record of frequent hospitalizations, and that a VA examiner had characterized it as asymptomatic.   

In March 2015, the Director, Compensation Service stated the following: the AMC's memorandum had been reviewed, together with the claims file.  The Director concluded that, based on the evidence of record, an extraschedular evaluation is not warranted.  The Director stated that the evidence does not show functional impairment beyond that reflected by the rating criteria, and that this finding was confirmed by the VA examinations in 2012 and 2014.  The Director stated that the Veteran's condition has been asymptomatic after initial resolution of his embolism, although he must maintain anti-coagulation therapy (Coumadin) for life.  

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board finds that the schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have the need for a restricted diet and avoidance of certain activities, however, there is insufficient evidence of physical findings associated with his disability to show that his schedular evaluation is inadequate, and the Board has determined that it is most accurately characterized as asymptomatic.  The schedular criteria considered contemplate a variety of manifestations of impairment under the term "symptomatic," which is not shown in this case.  38 C.F.R. § 4.97, DC 6817.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

Beyond the above, with respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability has caused him to miss work, or has resulted in any hospitalizations.  The evidence indicates that the Veteran's ability to work was impacted to the extent that he had to avoid certain tasks and activities after assessing certain risks, primarily the possibility of bruising or bleeding.  However, the need to avoid certain activities is not shown to impair employment or to otherwise involve a "related factor" under Thun.  While it is clear that the Veteran must avoid certain activities, this is not shown to implicate the "related factors" under Thun.  

In fact, there is significant evidence to show that the Veteran remains active and is working half-time while attending classes.  Specifically, it has been noted that he "works out with weights and cardio nearly every day," with one complaint of dizziness which he associated with swimming (with no pain or dizziness present at that time).  There is also a notation in 2013 that the Veteran reported that he had been landscaping over the summer.  During his most recent examination, he was noted to be going to school for electrical and computer engineering and that he was to graduate in the Spring of 2016.  The Board therefore finds that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In deciding the Veteran's claim, the Board has considered the determinations in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted. 

In reaching this decision, the Board has considered the oral and written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the service-connected disability in issue.  The evidence indicates that the Veteran is working half-time and is a currently a student.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised by this record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching this decision, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

As the claim on appeal is for initial compensable evaluation, a VCAA notice need not be provided, where, as here, the claims involves initial increased/compensable evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as his VA medical records.  The Veteran has been afforded examinations during the time period on appeal.

In June 2014, the Board remanded this claim.  The Board directed that the Veteran's treatment records from the VA Medical Center in Kansas City Missouri, or from any other VA treatment center, for the period since 2012, be obtained, and this has been done (no additional private treatment related to his post-embolism symptoms was identified).  The Board directed that the Veteran be scheduled for new VA examination to determine the current nature and severity of the residuals of his prior pulmonary embolism, to include all side effects resulting from his use of anticoagulants (if any).  In October 2014, this was done.  Finally, the Board directed that the Veteran's claim be referred to the Director of Compensation and Pension in order to consider whether he should be entitled to a compensable rating for the residuals of his pulmonary embolism on an extraschedular basis.  In March 2015, this was done, and a memorandum from the Director, Compensation Service, is of record.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In July 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2013 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the severity of the disability in issue, and the source of his treatment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

An initial compensable evaluation for service-connected residuals of pulmonary embolism is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


